DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 13, 14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 4969814 A) in view of Zink (US 20190309942 A1), Pisano (US 7175423 B1), and Sudo (US 6926516 B1).
Regarding claim 1, Ho discloses a burner with a refractory burner body for burning gaseous fuels,
wherein the burner body comprising a gas nozzle (14, Fig. 3) and a plurality of air nozzles (6, 7, 6+7, 13) which are at least partially formed as integral mouldings in the refractory burner body (the integral mouldings are shown in the Fig. 2 embodiment but not in the Fig. 3 embodiment; it would have been obvious to include the integral moulding feature for the Fig. 3 embodiment for improved durability of the burner and for reduced risk of air leaks) and flow out on a front side of the burner body (Fig. 3 shows the front side), 
wherein 
the air nozzles eject air and are arranged symmetrically around a longitudinal axis of the gas nozzle and diverge at an angle to the gas nozzle (col. 3, lines 29-37), inner edges of the air nozzles being arranged at an angle relative to the longitudinal axis of the gas nozzle (Fig. 2),
the gas nozzle comprises at least one exit orifice shaped to eject the gaseous fuel in a direction parallel to the longitudinal axis of the gas nozzle (col. 4, lines 9-12), and 
the air nozzles are arranged and formed to diverge with respect to each other such that all of the air ejected from the air nozzles first flows away from the gaseous fuel ejected from the gas nozzle and so as to increase mixing of the gaseous fuel with exhaust gas (col. 3, lines 48-51; col. 4, lines 4-12).

Ho fails to disclose:
wherein the burner body is a refractory; 
wherein the gas nozzle comprises a swirl nozzle for swirling the gaseous fuel, wherein the air nozzles comprise outlet openings and the outlet openings have widths which increase radially from the gas nozzle in such a way that an amount or volume of the air emitted increases towards an outer edge of the front side.  

Zink teaches a refractory burner body (see Fig. 4 and para. 52).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ho wherein the burner body is a refractory so it can withstand the high temperatures of a furnace.

	Pisano teaches or suggests a burner comprising a gas nozzle, wherein the gas nozzle (28, 32, 40) comprises a swirl nozzle for swirling the gaseous fuel (col. 5, lines 30-32).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ho wherein the gas nozzle comprises a swirl nozzle for swirling the gaseous fuel.  The motivation to combine is to promote complete combustion by promoting mixing of the fuel and air, and also to reduce NOx by delaying the combustion process.

Sudo teaches a burner wherein the air nozzles comprise outlet openings (13, Fig. 7A), the widths of which increase radially from the gas nozzle in such a way that an amount or volume of the air emitted increases towards an outer edge of the front side (see Figs. 7A and 7B showing an outer edge of the opening 13 located at the front face of the burner) (an amount or volume of the air emitted increases towards an outer edge of the front side when the air supply is first turned on, and the air travels from the inlet of the opening 13 to the outlet of the opening 13).  Sudo teaches that the elongated shape provides a high surface area but low density oxygen flow to interact with the fuel (col. 20, lines 53-57).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ho wherein the air nozzles comprise outlet openings and the outlet openings have widths which increase radially from the gas nozzle in such a way that an amount or volume of the air emitted increases towards an outer edge of the front side.  The motivation to combine is to reduce the oxygen density so that the fuel and oxygen are mixed at a gradual rate.  The result is reduced flame temperatures near the burner face and reduced NOx emissions.

Regarding claim 2, Ho discloses wherein the angle α is between 1 and 45 degrees relative to the longitudinal axis of the gas nozzle (col. 4, lines 3-12).
Regarding claim 3, Ho discloses wherein the refractory burner body comprises two to eight of the air nozzles (7).  
Regarding claim 4, Ho suggests in Fig. 3 wherein the air nozzles (7) comprise outlet openings with a total surface that is not more than half of a circular surface of the front side of the burner body (see MPEP 2125 stating that prior art drawings are evaluated for “what they reasonably disclose and suggest to one of ordinary skill in the art”).  Moreover, the total outlet area to circular surface ratio is a matter of optimizing the air supply into the combustion zone.  A larger ratio permits more oxygen to be delivered to the combustion zone, which then affects the flame temperature and the amount and type of emissions produced.
Regarding claim 6, modified Ho disclose wherein the gas nozzle comprises a pre-combustion chamber (Pisano, 40) which is formed in the refractory burner body (Ho in view of Zink; Pisano suggests a refractory by the hash marks in the nozzle 28) EXCEPT wherein the at least one of the air nozzles comprises a pre-combustion air nozzle, which connects the air nozzle to the pre-combustion chamber. 
However, Pisano teaches a burner comprising wherein at least one of the air nozzles comprises a pre-combustion air nozzle (20), which connects the at least one air nozzle (34) to the pre-combustion chamber (40).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ho wherein the at least one of the air nozzle comprises a pre-combustion air nozzle, which connects the at least one air nozzle to the pre-combustion chamber.  The motivation to combine is to promote additional swirling of the air and fuel, for better mixing of the fuel and air, and also to stage the combustion for reduced NOx emissions.
Regarding claim 13, Ho fails to disclose wherein the refractory burner body comprises four of the air nozzles.  However, Pisano teaches four air nozzles (34, Figs. 5, 6).  Pisano further discloses that the number of air nozzles can vary (col. 5, lines 8-19), which suggests that the number of air nozzles is a matter of optimization and is not critical.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ho disclose wherein the refractory burner body comprises four of the air nozzles.  The motivation to combine is for ease of manufacturing.  It is easier and faster to form four air nozzles versus eight air nozzles.
Regarding claim 14, Ho discloses wherein the air nozzles each extend fully through the refractory burner body (Fig. 2; see also Fig. 1 of Zink).
Regarding claim 18, Ho fails to disclose wherein the angle α is 4 degrees relative to the longitudinal axis of the gas nozzle.  However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the angle affects the timing from when the air from the angled air nozzles and the fuel from the fuel nozzle exit the nozzles and then mix (see Fig. 4). A larger angle would delay the mixing.  The time of mixing affects the flame temperature and the NOx emissions.  Therefore, the claimed angle optimizes the flame temperature and the NOx emissions.
Regarding claim 19, modified Ho discloses wherein the pre-combustion air nozzle is radially aligned with the at least one of the air nozzles (e.g., see Fig. 2 of Pisano). 
Regarding claim 20, modified Ho discloses a tubular mixing path (Pisano, 40) through which the swirled gaseous fuel is passed prior to combustion.
Claims 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 4969814 A) in view of Zink (US 20190309942 A1), Pisano (US 7175423 B1), and Sudo (US 6926516 B1), as applied to claim 1, in view of Blaha (US 3101773 A).
Regarding claim 8, Ho fails to disclose wherein the refractory burner body is formed by a first quarl with the front side, a second quarl, which is arranged coaxially to the first quarl, and a third quarl with a burner orifice and is designed as an outer shell of the first and second quarl.
However, Blaha teaches a burner body, wherein the burner body is formed by a first quarl (18/29) with the front side, a second quarl (28/32), which is arranged coaxially to the first quarl, and a third quarl (3) with a burner orifice (opening containing quarl 18)) and is designed as an outer shell of the first and second quarl.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ho wherein the refractory burner body is formed by a first quarl with the front side, a second quarl, which is arranged coaxially to the first quarl, and a third quarl with a burner orifice and is designed as an outer shell of the first and second quarl.  The motivation to combine is so that the burner is made of a durable and heat-resistant material with sections that can be easy to replace.  
Regarding claim 17, Ho fails to disclose wherein the air nozzles comprise an orifice or frame tapering towards an outer surface of the burner orifice.  However, Pisano teaches wherein the air nozzles comprise an orifice (34, Fig. 2) or frame tapering towards an outer surface of the burner orifice (outlet port of wall 42).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify wherein the air nozzles comprise an orifice or frame tapering towards an outer surface of the burner orifice.  The motivation to combine is so that the burner can be used with a furnace.  The burner orifice would be the wall of the furnace.  The burner would be positioned within the burner orifice, so that the burner can provide heat to the interior of the furnace.  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 4969814 A) in view of Zink (US 20190309942 A1), Pisano (US 7175423 B1), and Sudo (US 6926516 B1), as applied to claim 1, in view of Paubel (US 20140329187 A1).
Regarding claim 16, Ho fails to disclose wherein the gas nozzle comprises an atomizer.  However, Paubel teaches wherein the gas nozzle comprises an atomizer.  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ho wherein the gas nozzle comprises an atomizer in order to reduce the amount of unburnt particles from the liquid fuel. 

Allowable Subject Matter
Claim 15 allowed.

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered.  Please see the rejection of claim 1 discussing how the new limitation is examined.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762